Name: 80/303/EEC: Commission Decision of 25 February 1980 authorizing the United Kingdom to permit temporarily the marketing of seed of specific varieties of rye, chiefly intended for use as fodder, which do not satisfy the conditions of Directive 66/402/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-14

 Avis juridique important|31980D030380/303/EEC: Commission Decision of 25 February 1980 authorizing the United Kingdom to permit temporarily the marketing of seed of specific varieties of rye, chiefly intended for use as fodder, which do not satisfy the conditions of Directive 66/402/EEC (Only the English text is authentic) Official Journal L 068 , 14/03/1980 P. 0032****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 2 ) OJ NO L 205 , 13 . 8 . 1979 , P . 1 . COMMISSION DECISION OF 25 FEBRUARY 1980 AUTHORIZING THE UNITED KINGDOM TO PERMIT TEMPORARILY THE MARKETING OF SEED OF SPECIFIC VARIETIES OF RYE , CHIEFLY INTENDED FOR USE AS FODDER , WHICH DO NOT SATISFY THE CONDITIONS OF DIRECTIVE 66/402/EEC ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/303/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 79/692/EEC ( 2 ), AND IN PARTICULAR ARTICLE 2 ( 1C ) THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE UNITED KINGDOM , WHEREAS DIRECTIVE 66/402/EEC PERMITS A TEMPORARY RELAXATION OF COMMUNITY STANDARDS IN THE CASE OF SEEDS OF SPECIFIC VARIETIES OF RYE , CHIEFLY INTENDED FOR USE AS FODDER , IN ORDER TO OVERCOME THE TEMPORARY DIFFICULTIES WHICH EXIST IN CERTAIN COMMUNITY REGIONS IN RELATION TO THESE PRODUCTS ; WHEREAS SUCH DIFFICULTIES EXIST IN THE UNITED KINGDOM ; WHEREAS THE UNITED KINGDOM SHOULD THEREFORE BE AUTHORIZED TO PERMIT THE MARKETING OF SUCH SEED PROVIDED THAT IT IS INTENDED EXCLUSIVELY FOR THE UNITED KINGDOM ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS HEREBY AUTHORIZED TO PERMIT FOR A PERIOD EXPIRING ON 30 JUNE 1982 THE MARKETING ON ITS TERRITORY OF SEED OF RYE ( SECALE CEREALE L .) OF THE FOLLOWING VARIETIES : - GREENFOLD , - LOVASZPATONAI , - RHEIDOL , - RHYADER , - TETRAGORZOW , WHICH DOES NOT SATISFY THE CONDITIONS LAID DOWN IN ANNEX II TO DIRECTIVE 66/402/EEC AS FAR AS THEY CONCERN MINIMUM GERMINATION CAPACITY IN CERTIFIED SEED , PROVIDED THAT THE FOLLOWING REQUIREMENTS ARE SATISFIED : ( A ) THE GERMINATION CAPACITY IS AT LEAST 75 % OF PURE SEED ; ( B ) THE OFFICIAL LABEL BEARS THE SUPPLEMENTARY INDICATIONS : - ' MINIMUM GERMINATION CAPACITY 75 % ' , - ' INTENDED EXCLUSIVELY FOR THE UNITED KINGDOM ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 25 FEBRUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT